DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The Examiner has inserted the following figures heretofore known as Donschietz Annotated Figures 1, 2 and 7A-C to aid in the explanation of the following claim rejections.


    PNG
    media_image1.png
    489
    849
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    819
    983
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    943
    807
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103

(s) 1-3, 6, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donschietz (U.S. 9,498,406 B2), in view of Massey (U.S. 3,680,726 A).
With regard to claim 1, Donschietz discloses a sleeve comprising: a receiving opening (Donschietz Annotated Figure 7B), a sheath (Donschietz Annotated Figure 2) c a soft-packaging product comprising: a body (Donschietz Annotated Figure 2), a dispensing opening (Donschietz Annotated Figure 2), and a product (Donschietz Annotated Figure 7A, col. 5, lines 53-57). 
Donschietz does not disclose a decorative feature located on the sheath or wherein the receiving opening is located at a first end of the sheath, and wherein the receiving opening is capable of allowing the soft-packaging product to be inserted into and removed from the sheath.
Massey teaches a sleeve (Massey, SS, Fig. 4) with a decorative feature is located on the sheath (Massey, Abstract, Line 1), with a receiving opening located at a first end of the sheath (Massey, EE, Fig. 4), and wherein the receiving opening is capable of allowing the soft-packaging product to be inserted into and removed from the sheath.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the sleeve of Massey to modify the invention of Donschietz in order for the sleeve to be engaged frictionally with the container by reason of its elasticity (Massey; C1:L7-8).
With regard to claim 2, Donschietz-Massey as applied to claim 1 above discloses the claimed invention.

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the secondary opening as taught by Massey to modify the invention of Donschietz-Massey in order to provide an opening for discharging the soft-packaging product when required by the user.
With regard to claim 3, Donschietz-Massey as applied to claim 1 above discloses the claimed invention.
Further, Massey teaches wherein at least a portion of the decorative feature comprises color (Massey; Abstract, last 4 lines).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of decorative feature comprising color as taught by Massey in order to modify the invention of Donschietz-Massey so that the decorative sleeve can lend itself readily to changes in graphics thereon, all to the end that it may be changed in accordance with market needs (Massey; Abstract, last 4 lines).
With regard to claim 6, Donschietz-Massey as applied to claim 1 above discloses the claimed invention wherein the decorative feature is integrated into a material of the sheath (Massey; Abstract, Line 1).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the integrated decorative feature as taught by Massey in order to modify the invention of Donschietz-Massey to allow pre-production of sleeves depending on user requirements.

Further, Massey teaches wherein the sheath comprises a stretchable material, and wherein the receiving opening stretches to receive the body (Massey; C2:L1-5).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the stretchable material as taught by Massey in order to modify the invention of Donschietz-Massey in order to provide the sheath with the resiliency as such as to cause the sleeve tightly to embrace the cylindrical sides of container (Massey; C2:L5-7).
With regard to claim 16, Donschietz-Massey as applied to claim 1 above discloses the claimed invention wherein the decorative sleeve comprises a washable material (Donschietz sleeve is made of plastic; C5:L1-2).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donschietz, in view of Massey as applied to claim 2 above in further view of McKinney et al. (U.S. 2007/0068944 A1).
With regard to claim 4, Donschietz-Massey as applied to claim 2 above discloses the claimed invention.
Donschietz-Massey does not disclose wherein the decorative sleeve further comprises a fitting mechanism located proximate to the first side, wherein the fitting mechanism secures the decorative sleeve around the soft-packaging product, wherein the fitting mechanism comprises one or more of snaps, magnets, hooks, buttons, or zippers.

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the fitting mechanism as taught by McKinney to modify the invention of Donschietz-Massey in order to prevent the soft packaging from falling out of the sleeve.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donschietz, in view of Massey as applied to claim 1 above in further view of Field et al. (U.S. 2013/0126571 A1).
With regard to claim 5, Donschietz-Massey as applied to claim 1 above discloses the claimed invention.
Donschietz-Massey does not disclose wherein the sheath comprises one or more drainage holes that limit accumulation of one or more product buildup, bacteria, mold, mildew, or water.
Field teaches a sheath (Field, 100, Fig. 1) comprising one or more drainage holes (Field, 132, Fig. 5) that limit accumulation of one or more product buildup, bacteria, mold, mildew, or water (Field; ¶ 21).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the drainage hole as taught by Field to modify the .

Claims 7 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donschietz, in view of Massey as applied to claim 1 above in further view of McCoy et al. (U.S. 9,198,504 B2).
With regard to claim 7, Donschietz-Massey as applied to claim 1 above discloses the claimed invention.
Donschietz-Massey does not disclose wherein the sheath comprises an anti- microbial material.
McCoy teaches wherein the sheath that comprises an anti-microbial material (McCoy; C4:L26-27).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the anti-microbial material as taught by McCoy to modify the invention of Donschietz-Massey in order to help eliminate germs that to make it into a user’s mouth.
With regard to claim 18, Donschietz-Massey as applied to claim 1 above discloses the claimed invention.
Donschietz-Massey does not disclose the decorative sleeve further comprising a squeeze toggle configured to fit over the body, wherein the squeeze toggle is configured to allow a user to efficiently dispense the product.

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the squeeze toggle as taught by McCoy to modify the invention of Donschietz-Massey in order to provide an integrated oral hygiene device, intended for consumer use (McCoy; C1:L55-56).
With regard to claim 19, Donschietz-Massey-McCoy as applied to claim 18 above discloses the claimed invention.
Further, McCoy teaches wherein the squeeze toggle is integrated into the sheath (McCoy; C3:L43-45).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the integrated squeeze toggle as taught by McCoy to modify the invention of Donschietz-Massey-McCoy in order to provide a new and improved system for integrating a toothbrush with a toothpaste dispenser and holder as well as a system of supplying toothpaste onto a toothbrush head in an efficient manner (McCoy; C1:L46-49).

Claims 8-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donschietz, in view of Massey as applied to claim 1 above in further view of Moriak et al. (U.S. 2015/0145208 A1).
With regard to claim 8, Donschietz-Massey as applied to claim 1 above discloses the claimed invention.

Moriak teaches a sleeve (Moriak, 63, Fig. 3) further comprising a closed second end (Moriak; ¶ 33), wherein the first end is located at a first distal end of the sheath and the closed second end is located at a second distal end opposite to the first distal end, and wherein the first end remains open (Moriak, Fig. 3).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the sleeve as taught by Moriak to modify the invention of Donschietz-Massey so as to keep a beverage contained therein cool for an extended period of time (Moriak; ¶ 33).
With regard to claim 9, Donschietz-Massey-Moriak as applied to claim 8 above discloses the claimed invention.
Further, Massey teaches wherein the receiving opening is capable of extending over an edge of the soft-packaging product, and wherein the dispensing opening is exposed.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the opening capable of extending over the edge of the soft-packaging product as taught by Massey in order to allow the user to ensure that the receiving opening is closed at the end of using the product.
With regard to claim 10, Donschietz-Massey-Moriak as applied to claim 8 above discloses the claimed invention wherein the decorative sleeve further comprises a 
With regard to claim 12, Donschietz-Massey as applied to claim 1 above discloses the claimed invention.
Donschietz-Massey does not disclose wherein the sheath comprises a textured surface.
Moriak teaches a sheath that comprises a textured surface (Moriak, the surface can have decorations thereon; ¶ 33).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the sheath with the textured surface as taught by Moriak to modify the invention of Donschietz-Massey in order to allow a user to hold on the sheath especially around wet areas, like a bathroom sink.
With regard to claim 13, Donschietz-Massey-Moriak as applied to claim 12 above discloses the claimed invention.
Further, Moriak teaches a sheath wherein the decorative feature creates the textured surface (Moriak, the decorations are the decorative feature; ¶ 33).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the decorations on the sleeve as taught by Moriak to modify the invention of Donschietz-Massey-Moriak wherein the apparatus may be .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donschietz, in view of Massey as applied to claim 1 above in further view of Gonzalez, II (U.S. 2016/0213181 A1)
With regard to claim 14, Donschietz-Massey as applied to claim 1 above discloses the claimed invention.
Donschietz-Massey does not disclose wherein the sheath comprises a metallic material.
Gonzalez teaches a sleeve that comprises a metallic material (Gonzalez; ¶ 08).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the metallic material for a sleeve as taught by Gonzalez to modify the invention of Donschietz-Massey to provide a sleeve device which can be constructed in many different ways and from many different materials, is simple in design, hollow in the center, open from either end, and can accommodate, by entirely covering and completely surrounding, in a circumferential manner, a beverage container, such as, but not limited to, any size of beverage can or bottle (Gonzalez; ¶ 03).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donschietz, in view of Massey and Gonzalez as applied to claim 14 above in further view of Hinch et al. (U.S. 10,262,559 B2).

Donschietz-Massey-Gonzalez does not disclose wherein the sheath comprises a plurality of foldable edges.
Hinch teaches a sleeve (Hinch, 110, Fig. 2) that has a plurality of foldable edges (Hinch, Fig. 2; C1:L32-33), further the bottom of the sleeve of Hinch can be closed (Hinch; C4:L12-13).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the sleeve with foldable edges as taught by Hinch to modify the invention of Donschietz-Massey-Gonzalez so that a plurality of sleeves will require less space for storage.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donschietz, in view of Massey as applied to claim 16 above in further view of Yamada et al. (U.S. 9,815,610 B2).
Donschietz-Massey does not disclose wherein the sheath comprises a silicone, wherein the silicone maintains a shape of the sheath.
Yamada teaches a sheath that comprises a silicone (Yamada, 27, Fig. 1), wherein the silicone maintains a shape of the sheath (Yamada; C8:L63-65).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the silicone sheath as taught by Yamada to modify the invention of Donschietz-Massey in order to provide a squeeze container that is capable of stably discharging a desired amount of content by controlling the squeezing amount .

Response to Arguments
Applicant's arguments filed 31 December have been fully considered but they are not persuasive. 
In response to Applicant's argument that the Examiner suggested that a "sealed blinding tube assembly" in Fig. 1 of Donschietz is the equivalent of a fitting mechanism in the present disclosure. Applicant disagrees and now further clarified that location of the fitting mechanism is along the long side. Further, "snaps, magnets, hooks, buttons, or zippers" are not permanent and would not permanently seal a soft-packaging tube within the decorative sheath. The Examiner agrees with this argument. The Examiner is using new secondary art to McKinney which reads on claim 4 (see rejection supra).
In response to Applicant's argument that the Examiner suggested that the drainage hole in the present disclosure is the equivalent of a dispensing hole and the receiving hole in Donschietz. Neither hole in Donschietz provide the same functionality. As currently amended, Applicant clarifies that the drainage holes limit accumulation of one or more product buildup, bacteria, mold, mildew, or water." The Examiner agrees. The Examiner is using new secondary art to Field which reads on claim 5 (see rejection supra).
In response to the Applicant's argument that neither Donschietz nor Amber teach a closed second end is correct. The Examiner is using new secondary art to Moriak that reads on claim 8 (see rejection supra).

In response to Applicant's argument of claim 11, Massey reads on claim 11 (see rejection supra).
In response to the Applicant's argument of claim 17 new secondary art to Yamada which reads on claim 17 (see rejection supra).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735            

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735